Citation Nr: 1449283	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-26 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for multiple sclerosis, and if so, whether service connection for multiple sclerosis and transverse myelitis is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

The issue of service connection for multiple sclerosis addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2007 rating decision denied service connection for multiple sclerosis.  The Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the March 2007 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for multiple sclerosis.


CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for multiple sclerosis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for multiple sclerosis.  That claim was denied in a March 2007 rating decision because the RO found that there was no nexus between the Veteran's multiple sclerosis and service.  That decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which notice of the decision was issued.   See 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Since March 2007, new evidence has been added to the claims file that is material to the Veteran's claim.  Specifically, a VA provider stated in an April 2009 VA treatment note that the Veteran's reported attacks of fatigue in 1997 and 1998 were "definitely one of his first symptoms of multiple sclerosis," and an October 2009 statement to the same effect from the Veteran's VA neurologist.  Such evidence is new as it was not previously of record.  In addition, when presumed credible, the new evidence suggests symptoms within the seven year period for presumptive service connection for multiple sclerosis; thus, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for multiple sclerosis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the claim for service connection for multiple sclerosis is reopened.



REMAND

A review of the record reveals that remand is necessary for further development of the Veteran's claim for service connection for multiple sclerosis. 

The Veteran has asserted that he began to experience attacks of fatigue in 1997 and 1998, and that those attacks of fatigue were the first manifestation of his multiple sclerosis.  There is medical evidence to support his assertion, including the October 2009 VA neurologist's opinion that the Veteran's MS began in 1997 with recurrent bouts of fatigue, and an April 2009 VA treatment note indicating that the Veteran's reported attacks of fatigue in 1997 and 1998 were "definitely one of his first symptoms of multiple sclerosis."  However, the Board notes that other evidence places an onset of symptoms around 2001 or thereafter.  For instance, on a March 2006 long term disability application, the Veteran wrote that his first symptoms of multiple sclerosis were numbness, a tingling sensation in right hand, and sore, stiff neck, which he first noticed in April 2002 and was first treated for in September 2002.  Similarly, in a May 2006 neuropsychological evaluation for SSA disability, it was noted that his "first symptoms of MS looking back was that his fingers started going numb and his neck was a little stiff," around 2001 or 2002, at which time it was thought maybe he had a pinched nerve.  That same report provided a detailed history of the Veteran, to include his birth history, problems in the Army and a broken ankle, but no mention of any episodes of fatigue.  In detailing the history of the progression of symptoms from a diagnosis of transverse myelitis to MS, it was noted that he the end of 2005 his legs started acting up, he was stiff and could not walk in the heat as "he got really weak when he got hot."  

Additionally, the Board notes that an MRI of the brain in January 2003 was normal, and that an August 2004 MRI of the brain was also normal, but MRI of the cervical spine revealed three lesions consistent with demyelinating process.  An MRI of the brain in May 2005 suggested two spots in the brain and more spots in the spinal column.

The Board finds that remand is necessary in order to obtain relevant outstanding treatment records.  In this regard, the Veteran reported during his August 2011 VA examination that, in conjunction with his attacks of fatigue in 1997 and 1998, he saw his general practitioner, Dr. F., and was tested for diabetes.  However, no treatment records dated prior to 2002 have been obtained.  Thus, remand is necessary to ensure a complete record.  

The Board is cognizant that the Veteran testified in April 2014 that he did not believe that those records dated prior to 2002 were available because most doctors and hospitals do not hold on to medical records after five to seven years.  However, there is no indication that records from Dr. F. dated prior to 2002 have been requested.  Indeed, it appears that the private records associated with the claims file were received in conjunction with SSA disability records.  Additionally, the Board notes that while the Veteran testified in April 2014 that his primary care physician was Dr. D. F., a female, the SSA records show treatment as early as 2002 with a Dr. A. F., who appears to be male.  Thus, the Board finds that private treatment records from Dr. A.F. and Dr. D.F., dating from 1997 should be requested.  If additional records are obtained on remand, an addendum opinion should be sought. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for symptoms he believes are related to MS, to include fatigue prior to 2002.  Specifically, authorizations for the release of all records from Dr. Anthony Figueroa (or Dr. G. Anthony Figueroa) and Dr. Debra Figueroa dating prior to 2002 should be requested.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already of record.

2.  After the development requested above as well as any additional development deemed necessary has been completed to the extent possible, the record should again be reviewed.  If the claim remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


